UNITED STATES DISTRICT COURT FILE D
FOR THE DISTRICT OF COLUMBIA
JUL 24 2019

Clerk, U.S. District & Bankruptcy

Kevin Fennick, ) Courts for the District of Columbia
. Plaintiff,
V. ) Civil Action No. 19-1332 (UNA)
Commonwealth of Massachusetts,
Defendant.

MEMORANDUM OPINION

Plaintiff, appearing pro se, has filed a Motion for Reconsideration of the order entered on
May 20, 2019, dismissing this action without prejudice for insufficient pleading under Rule 8(a)
of the Federal Rules of Civil Procedure. See Mem. Op. [Dkt. # 3]. Since the motion was filed
more than 28 days after entry of the final order, it is treated as a request for relief under Rule 60(b).
See Hall v. CIA, 437 F.3d 94, 98 (D.C. Cir. 2006) (affirming district court’s treatment of the
plaintiff's untimely Rule 59(e) motion for reconsideration as a Rule 60(b) motion).

In its discretion, a court may relieve a party from a final judgment, order or proceeding for
any one of six enumerated reasons, see Fed. R. Civ. P. 60(b)(1)-(6), none of which plaintiff has
asserted. To justify reopening this matter, plaintiff must in any event show that his underlying
claim is meritorious. He need not satisfy a particularly “high bar” but still must offer “a hint of a
suggestion” that he might prevail if the case is reopened. Thomas v. Holder, 750 F.3d 899, 902
(D.C. Cir. 2014) (quoting Marino v. DEA, 685 F.3d 1076, 1080 (D.C. Cir. 2012) (internal quotation
marks omitted)). Plaintiff's motion is no more illuminating than the dismissed complaint and

therefore will be denied. A separate order accompanies this Memorandum Opinion.

Ay d- 4)

Date: July a>, 2019 United States District Judge
